PER CURIAM
Defendant was charged by information in district court with stalking, committed from September through November 1993, in violation of ORS 163.732, a Class A misdemeanor. The trial court dismissed the case on defendant’s pretrial demurrer, ruling that the stalking statute is unconstitutionally vague. See State v. Norris-Romine/Finley, 134 Or App 204, 894 P2d 1221 (1995). The district court lacked jurisdiction over the charges. State v. Rudder, 133 Or App 174, 889 P2d 1367, mod State v. Rudder/Webb, 137 Or App 43, 903 P2d 393 (1995).
Affirmed.